Case 2:20-cv-07167-ODW-SK Document 17 Filed 12/23/20 Page 1 of 7 Page ID #:189




 1                                                                                                 O
                                                                                                 JS-6
 2
 3
 4
 5
 6
 7
 8
                           United States District Court
 9
                           Central District of California
10
11   GEORGIA BAKER,                                    Case № 2:20-CV-07167-ODW (SKx)
12                        Plaintiffs,
13                                                     ORDER GRANTING MOTION TO
            v.
                                                       REMAND [11]
14   SUNRISE SENIOR LIVING, et al.,
15                        Defendants.
16
17                                   I.       INTRODUCTION
18          Plaintiff Georgia Baker initiated this wrongful termination suit against
19   Defendants Sunrise Senior Living Management, Inc.1 and Herman Marquez in the
20   Superior Court of California, County of Los Angeles. (Decl. of Hazel U. Poei Ex. A
21   (“Compl.”), ECF No. 1-2.) Defendants removed the action to this Court based on
22   alleged diversity jurisdiction. (NOR ¶¶ 7–8.) Plaintiff moves to remand (“Motion”).
23   (Mot. to Remand (“Mot.”), ECF No. 11.) For the reasons discussed below, the Court
24   finds that it lacks subject matter jurisdiction and consequently REMANDS this action
25   to state court.2
26
     1
27     Sunrise asserts that Baker erroneously sued “Sunrise Senior Living.” (Notice of Removal
     (“NOR”) 1, ECF No. 1.)
     2
28     Having carefully considered the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:20-cv-07167-ODW-SK Document 17 Filed 12/23/20 Page 2 of 7 Page ID #:190




 1                                 II.        BACKGROUND
 2         Sunrise operates an elderly residential care facility which provides assisted
 3   living for residents suffering from severe health conditions affecting memory.
 4   (Compl. ¶ 9.) In 2015, Sunrise hired and then promoted Baker to the position of
 5   executive director at Sunrise of Westlake Village, one of its California facilities.
 6   (Compl. ¶ 7.) In her capacity as executive director, Baker reported to Marquez, her
 7   supervisor and Regional Director of Operations. (See Compl. ¶¶ 11, 14–29.) Baker
 8   alleges Defendants wrongfully terminated her employment because, among other
 9   reasons, she “disclosed to Defendants, and threatened to disclose to the state,
10   information that related to violations or noncompliance with state or federal laws.”
11   (Compl. ¶ 75.)
12         As a result of her allegedly wrongful termination, Baker filed this suit bringing
13   three causes of action against both Sunrise and Marquez, and an additional three
14   causes of action against only Sunrise. (See Compl.) Baker and Marquez are citizens
15   of California. (NOR ¶¶ 12, 19.) Sunrise is a Delaware corporation with its principle
16   place of business in Virginia. (NOR ¶ 17.) Defendants removed the action to this
17   Court on the basis of alleged diversity jurisdiction, arguing that Marquez is
18   fraudulently joined and his citizenship should be disregarded. (NOR ¶¶ 1–6, 19–27.)
19   Baker moves to remand for lack of subject matter jurisdiction. (Mot.)
20                            III.          LEGAL STANDARD
21         Federal courts are courts of limited jurisdiction, having subject matter
22   jurisdiction only over matters authorized by the Constitution and Congress. See
23   Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994). A suit filed in state
24   court may be removed to federal court if the federal court would have had original
25   jurisdiction over the suit.         28 U.S.C. § 1441(a).   Federal courts have original
26   jurisdiction where a claim arises from federal law or where each plaintiff’s citizenship
27   is diverse from each defendant’s citizenship and the amount in controversy exceeds
28   $75,000. 28 U.S.C. §§ 1331, 1332. As there is a strong presumption against removal




                                                   2
Case 2:20-cv-07167-ODW-SK Document 17 Filed 12/23/20 Page 3 of 7 Page ID #:191




 1   jurisdiction, federal courts must reject jurisdiction if a defendant does not meet their
 2   burden of establishing the “right of removal in the first instance.” Gaus v. Miles, Inc.,
 3   980 F.2d 564, 566 (9th Cir. 1992). A removed action must be remanded to state court
 4   if the federal court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c).
 5         Where a defendant invokes diversity of citizenship as the basis of the court’s
 6   subject matter jurisdiction, as Defendants have done, the Supreme Court has
 7   consistently held 28 U.S.C. § 1332 requires complete diversity. E.g. Exxon Mobil
 8   Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 553 (2005).           The presence of a
 9   defendant from the same state as a plaintiff deprives federal courts of original
10   diversity jurisdiction. Id.
11                                 IV.       DISCUSSION
12         Defendants assert the amount in controversy exceeds $75,000, and complete
13   diversity exists. (NOR ¶¶ 10, 19.) As the parties do not dispute that Baker and
14   Marquez are California citizens, (Compl. ¶¶ 1–3; NOR ¶¶ 12, 14, 19; Mot. 2), Baker
15   contends her common citizenship with Marquez precludes complete diversity and
16   therefore destroys this Court’s subject matter jurisdiction over the matter, (Mot. 2, 3).
17   In opposition, Defendants argue the Court should disregard Marquez’s citizenship
18   because he is fraudulently joined. (NOR ¶ 19; Opp’n to Mot. (“Opp’n”) 6, ECF
19   No. 12.)
20         District courts may disregard the citizenship of defendants who have been
21   fraudulently joined for the purposes of assessing complete diversity. Grancare, LLC
22   v. Thrower by & through Mills, 889 F.3d 543, 548 (9th Cir. 2018) (citing Chesapeake
23   & Ohio Ry. Co. v. Cockrell, 232 U.S. 146, 152 (1914)).             A fraudulently joined
24   defendant is one against whom the plaintiff “fails to state a cause of action . . . and the
25   failure is obvious according to the settled rules of the state.” Hamilton Materials, Inc.
26   v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007) (quoting McCabe v. Gen.
27   Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987)). However, “there is a general
28   presumption against fraudulent joinder.” Id. It is not enough to show that a plaintiff




                                                  3
Case 2:20-cv-07167-ODW-SK Document 17 Filed 12/23/20 Page 4 of 7 Page ID #:192




 1   is unlikely to prevail on her claim; the defendant must show by clear and convincing
 2   evidence that there is no “possibility that a state court would find that the complaint
 3   states a cause of action against any of the [non-diverse] defendants.” Grancare,
 4   889 F.3d at 548 (citing Hunter v. Philip Morris USA, 582 F.3d 1039, 1046 (9th Cir.
 5   2009)); Hamilton Materials, 494 F.3d at 1206; Padilla v. AT & T Corp., 697 F. Supp.
 6   2d 1156, 1158 (C.D. Cal. 2009) (“[A] non-diverse defendant is deemed a [fraudulent]
 7   defendant if, after all disputed questions of fact and all ambiguities in the controlling
 8   state law are resolved in the plaintiff’s favor, the plaintiff could not possibly recover
 9   against the party whose joinder is questioned.”).
10         Here, if Baker could possibly recover against Marquez on any single cause of
11   action, Marquez is not fraudulently joined. See Jacobson v. Swisher Int’l, No. CV 20-
12   01504-CJC (SKx), 2020 WL 1986448, at *4 (C.D. Cal. Apr. 27, 2020) (declining to
13   consider plaintiff’s remaining claims after finding there was a possibility that plaintiff
14   could state a single claim against non-diverse defendant). As explained below, the
15   Court finds Marquez is not fraudulently joined because Baker could possibly recover
16   against Marquez on at least Baker’s third cause of action, under California Labor
17   Code section 1102.5. (See Compl. ¶¶ 70–80.) Defendants argue Baker could not
18   possibly succeed on this cause of action against Marquez because (1) her claim is
19   time-barred, and (2) section 1102.5 does not provide for individual liability.
20   (Opp’n 8–11.) Defendants’ arguments are unavailing.
21   A.    Section 1102.5—Statute of Limitations
22         Defendants first argue that Baker’s claim under section 1102.5 is time-barred.
23   (Opp’n 8.) Although section 1102.5 does not provide its own statute of limitation,
24   courts have found that an action under section 1102.5 “must be brought within three
25   years” pursuant to California Civil Procedure Code section 338(a). Minor v. Fedex
26   Off. & Print Servs., Inc., 182 F. Supp. 3d 966, 988 (N.D. Cal. 2016) (citing Cal. Civ.
27   Proc. Code § 338(a) (providing that “[a]n action upon a liability created by statute,
28   other than a penalty or forfeiture” must be brought within three years)); see also Cal.




                                                 4
Case 2:20-cv-07167-ODW-SK Document 17 Filed 12/23/20 Page 5 of 7 Page ID #:193




 1   Lab. Code § 1102.5.      “However, if the suit seeks the civil penalty provided in
 2   [section] 1102.5(f), the claim is subject to a one-year limitations period.” Id.; see also
 3   Ayala v. Frito Lay, Inc., 263 F. Supp. 3d 891, 917 (E.D. Cal. 2017) (concluding that,
 4   although district courts to consider the issue have reached different conclusions,
 5   “claims based on [sections] 1102.5 and 1102.5(f) seek to redress different harms, [so]
 6   they implicate different types of primary rights, and give rise to separate and distinct
 7   causes of action”).
 8         Here, Baker seeks “general damages” under section 1102.5, (Compl. ¶¶ 70–80),
 9   and her prayer for relief requests only “compensatory damages,” “attorneys’ fees and
10   costs,” and “punitive damages or other penalties recoverable by law,” (Compl. at 18).
11   Baker does not mention civil penalties or section 1102.5(f). (See Compl.) Therefore,
12   under California law, the three-year statute of limitations period applies to Baker’s
13   section 1102.5 claim. Ayala, 263 F. Supp. 3d at 917. As Baker filed her Complaint
14   less than two years after Defendants terminated her employment, (see Opp’n 8), her
15   section 1102.5 claim was filed within the applicable limitations period and is not
16   time-barred, see Ayala, 263 F. Supp. 3d at 917.
17   B.    Section 1102.5—Individual Liability
18         Defendants next argue Baker cannot possibly succeed against Marquez under
19   section 1102.5 because that statute does not provide for individual liability. (NOR
20   ¶¶ 19, 22; Opp’n 8–11.). However, current California law interpreting section 1102.5
21   is not so settled because, in 2014, the California legislature amended section 1102.5
22   by adding the following italicized language: “[A]n employer, or any person acting on
23   behalf of the employer, shall not retaliate against an employee . . . .” See Tan v.
24   InVentiv Health Consulting Inc., CV 19-07512-CJC (ASx), 2019 WL 5485654, at *3
25   (C.D. Cal. Oct. 24, 2019) (quoting Cal. Lab. Code § 1102.5).               Prior to this
26   amendment, “there was little question that section 1102.5 precluded individual
27   liability,” but “[a]fter the amendment[], the plain language of section 1102.5 seems to
28




                                                 5
Case 2:20-cv-07167-ODW-SK Document 17 Filed 12/23/20 Page 6 of 7 Page ID #:194




 1   stretch itself to individual liability.”   Id. (internal quotation marks and citations
 2   omitted).
 3         Post-amendment, California state courts are divided on whether section 1102.5
 4   precludes individual liability. When interpreting state law, federal courts must look to
 5   the state’s highest court. PSM Holding Corp. v. Nat’l Farm Fin. Corp., 884 F.3d 812,
 6   820 (9th Cir. 2018). In the absence of decision from the highest court, “a federal court
 7   must predict how the highest state court would decide the issue using intermediate
 8   appellate court decisions,” among other authorities. See id. Here, neither party
 9   identifies California Supreme Court or intermediate appellate court decisions on the
10   issue, but both point to California trial court rulings for support. (See Decl. Brandon
11   P. Ortiz ISO Mot. Ex. 1, ECF No. 11–1 (providing California Superior Court
12   decisions holding that the 2014 amendment to section 1102.5 created individual
13   liability); Opp’n 10–11 (citing California Superior Court decisions finding no
14   individual liability exists under section 1102.5). The disparate conclusions of these
15   courts demonstrate that the question of individual liability under section 1102.5 is far
16   from “settled.”   And although not binding authority, the decisions Baker offers
17   demonstrate that at least some California courts have found individual liability
18   available under section 1102.5, thus opening the door to the possibility that Baker may
19   recover against Marquez in his individual capacity.
20         Courts in this district are also divided on the question. Compare Tan, 2019 WL
21   5485654, at *3 (remanding after finding California law unsettled regarding individual
22   liability under section 1102.5), and De La Torre v. Progress Rail Servs. Corp., No.
23   CV 15-4526-FMO (GJSx), 2015 WL 4607730, at *4 (C.D. Cal. July 31, 2015)
24   (remanding after finding section 1102.5 ambiguous on the issue of individual
25   liability), with CTC Glob. Corp. v. Huang, No. SACV 17-02202-AG (KESx), 2018
26   WL 4849715, at *4 (C.D. Cal. Mar. 19, 2018) (granting motion to dismiss under Rule
27   12(b)(6) standard after finding that “section 1102.5 precludes individual liability”)).
28   The Court need not resolve the question here, because Marquez is fraudulently joined




                                                 6
Case 2:20-cv-07167-ODW-SK Document 17 Filed 12/23/20 Page 7 of 7 Page ID #:195
